

115 HR 6634 IH: Natural Sugar Labeling Act
U.S. House of Representatives
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6634IN THE HOUSE OF REPRESENTATIVESJuly 26, 2018Mr. Welch introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo provide that the labeling of certain single ingredient foods is not required to include an added
			 sugars declaration.
	
 1.Short titleThis Act may cited as the Natural Sugar Labeling Act. 2.Labeling of certain single ingredient foodsThe food labeling requirements under section 403(q) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 343(q)) shall not require that the nutrition facts label of any single ingredient sugar, honey, agave, and syrup, including maple syrup, that is packaged and offered for sale as a single ingredient food bear the declaration Includes Xg Added Sugars.
		